If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


NADIA AWAD,                                                          UNPUBLISHED
                                                                     December 29, 2022
               Plaintiff-Appellant,

v                                                                    No. 357544
                                                                     Wayne Circuit Court
CHARLES REILLY,                                                      LC No. 20-002929-CZ

               Defendant-Appellee.


NADIA AWAD,

               Plaintiff-Appellant,

v                                                                    No. 357550
                                                                     Wayne Circuit Court
CHARLES REILLY and CYNTHIA                                           LC No. 20-010668-CZ
CASAGRANDE REILLY,

               Defendants-Appellees.


Before: CAVANAGH, P.J., and K. F. KELLY and GARRETT, JJ.

PER CURIAM.

         In Docket No. 357544, plaintiff appeals as of right an order granting summary disposition
under MCR 2.116(C)(10) in favor of defendant, Charles Reilly (Charles), on plaintiff’s claims of
defamation, public disclosure of private facts, false-light invasion of privacy, and intentional
infliction of emotional distress. In Docket No. 357550, plaintiff appeals as of right the same order,
which granted summary disposition in favor of defendants, Charles and Cynthia Reilly (Cynthia),
on plaintiff’s civil conspiracy claim. We affirm in both cases.




                                                -1-
                                       I. BACKGROUND

        In 2009, plaintiff, who worked in the mortgage industry and was known as Nadia Ali at the
time, was charged with (1) use of false pretenses to defraud in the amount of $20,000 or more,
MCL 750.218(5)(a); (2) second-degree money laundering, MCL 750.411n; (3) conspiracy to
commit a legal act in an illegal manner, MCL 750.157a; and (4) false statements of financial
condition, MCL 750.219. In March 2009, the Detroit News and the Arab American News released
articles, which stated that plaintiff had been charged with crimes in relation to “mortgage fraud.”
One of the articles reflected that plaintiff faced up to 20 years’ imprisonment.

        The Michigan Office of Financial and Insurance Regulation initiated proceedings against
plaintiff. On July 19, 2009, a consent order was entered which prohibited plaintiff “from being
employed by, an agent of, or control person of a licensee or registrant under the [Mortgage Brokers,
Lenders, and Servicers Licensing Act (MBLSLA), MCL 445.1651 et seq.,] or a licensee or
registrant under a financial licensing act.” Plaintiff ultimately pleaded guilty to a misdemeanor in
the 19th District Court, and the felony charges were dismissed. Plaintiff was sentenced to a term
of probation. Thereafter, plaintiff got married and changed her last name to Awad.

        Subsequently, plaintiff, Charles, and Cynthia all became residents of Woodcreek Park
Subdivision in Flat Rock, Michigan (the subdivision). Charles and Cynthia are married. Plaintiff
was a member of the subdivision’s board of directors (the board) for a period of time. While
plaintiff was a board member, plaintiff’s criminal history was discovered. In 2017, Charles posted
on Facebook that “[o]ne of the current board members was charged with money laundering and
conspiracy to commit false pretenses and money laundering in 2009.” Plaintiff contacted Oakland
County Community Corrections about Cynthia, who worked as a community corrections
specialist, and expressed concerns that Cynthia had improperly used the law enforcement
information network (LEIN) to obtain information about plaintiff’s criminal history. An
investigation commenced. It was determined that Cynthia had not searched the name “Nadia
Awad” through the LEIN system; instead, she obtained information about plaintiff’s criminal
history through a neighbor and confirmed the information through the 19th District Court.
Thereafter, in August 2017, plaintiff applied to set aside her misdemeanor conviction and, in
December 2017, the application was granted.

        In March 2019, an election for the board was scheduled to be held. Cynthia planned to run
for a position on the board. An unnamed board member posted negative comments about Cynthia
on Facebook before the election. On February 27, 2019, Charles posted, in relevant part, the
following on the “Woodcreek Park Homeowner Association” (the association) Facebook page:

               Two years ago, multiple neighbors mentioned a board member had been
       charged with mortgage fraud. I googled it, and found information in multiple
       articles, including a mugshot of the person in question. There was an article by
       Debbie Schlussel, a Detroit News article and a consent order of prohibition pursuant
       to section 18a of the mortgage brokers lenders and services licensing act (signed by
       the person) prohibiting the person from being employed by, an agent, or control
       person of a licensee or registrant under the MBLSLA, or registrant under a financial
       license. The person, who was accused of conspiring with two others, faced up to
       20 years in prison on multiple charges, which included conspiracy to commit false


                                                -2-
       pretenses, and money laundering. (Detroit News column) . . . . After seeing all the
       articles, I felt obligated to share this information with my neighbors. I do not want
       a person like that anywhere near my money, and I assumed other neighbors would
       agree. Unfortunately, that was not the case. I was attacked for posting it even
       though the person’s name was never divulged and the information was factual. My
       wife was running for a seat on the board at that time, so I was accused of using that
       to get my wife voted in. No. I just didn’t want my money handled by the criminal
       above. . . . . The person arrested for the above charges actually went to my wife’s
       employer and alleged that she misused her position to find this information. That
       really takes some gall! My wife, who works as a pre-trial investigator with an
       immaculate record, being accused by someone arrested for a felony with up to 20
       years in prison. . . . Further, the person alleged that my wife defamed her. . . . You
       cannot defame someone if the information is true. They may not like it, but it is
       very much public information and factual. The employer investigated and
       dismissed the complaint. . . .

        In February 2020, plaintiff filed suit against Charles, alleging claims of defamation, public
disclosure of private facts, false light invasion of privacy, and intentional infliction of emotional
distress. Plaintiff alleged that Charles’s February 2019 Facebook post “falsely suggested that
Plaintiff had been convicted of a felony” and that her misdemeanor conviction was expunged in
December 2017. Charles generally denied liability and filed affirmative defenses, alleging his
statements were true and a matter of public record. To support the affirmative defenses, Charles
attached (1) the Detroit News article, (2) the Arab American News article, (3) a Wayne County
register of actions, which outlined plaintiff’s 2009 charges, and (4) the consent order. Charles
later moved for summary disposition under MCR 2.116(C)(8) (failure to state a claim) and (C)(10)
(no genuine issue of material fact). Plaintiff opposed the motion.

       At some point, plaintiff obtained information supporting that in January 2017, Cynthia
searched the name “Nadia Ali” in the LEIN system. On August 19, 2020, plaintiff filed suit against
Charles and Cynthia, alleging a claim of civil conspiracy. In lieu of filing an answer to the
complaint, Charles and Cynthia moved for summary disposition. In relevant part, Charles and
Cynthia argued that summary disposition was proper because a claim of civil conspiracy requires
an underlying tort, which plaintiff could not establish. Plaintiff opposed the motion.

        The trial court held oral argument on both motions and ultimately granted summary
disposition in favor of Charles and Cynthia. In brief, the trial court held that summary disposition
on plaintiff’s defamation claim was proper because Charles’s statements were true and Charles did
not identify plaintiff in the Facebook post. The trial court also held that summary disposition on
the claim of public disclosure of private facts was proper because “the disclosed information is
public, is not offensive to a reasonable person, and is of no consequence to the public.” Plaintiff’s
false-light claim was also dismissed because nothing in Charles’s posts was false and he did not
identify plaintiff in the posts. Moreover, the court concluded that Charles’s conduct was not
outrageous or extreme, and thus, the claim of intentional infliction of emotional distress was
dismissed. And plaintiff’s civil conspiracy claim against Charles and Cynthia was dismissed on
the grounds that it could not survive on its own and was part of the same transaction or occurrence
as the original lawsuit. These appeals followed and were consolidated “to advance the efficient



                                                -3-
administration of the appellate process.” Awad v Reilly, unpublished order of the Court of Appeals,
entered July 13, 2021 (Docket Nos. 357544 and 357550).

                                 II. STANDARD OF REVIEW

        A trial court’s decision regarding a motion for summary disposition is reviewed de novo.
Glasker-Davis v Auvenshine, 333 Mich App 222, 229; 964 NW2d 809 (2020). Because the trial
court relied on documentary evidence to support its decision, MCR 2.116(C)(10) is the appropriate
basis for review. See Innovation Ventures, LLC v Liquid Mfg, LLC, 499 Mich 491, 506-507; 885
NW2d 861 (2016).
       A motion under MCR 2.116(C)(10) . . . tests the factual sufficiency of a claim.
       When considering such a motion, a trial court must consider all evidence submitted
       by the parties in the light most favorable to the party opposing the motion. A
       motion under MCR 2.116(C)(10) may only be granted when there is no genuine
       issue of material fact. A genuine issue of material fact exists when the record leaves
       open an issue upon which reasonable minds might differ. [El-Khalil v Oakwood
       Healthcare, Inc, 504 Mich 152, 160; 934 NW2d 665 (2019) (quotation marks and
       citations omitted).]

                                         III. ANALYSIS

        Plaintiff argues the trial court erred by granting summary disposition in favor of Charles
on the defamation, public disclosure of private facts, false light, and intentional infliction of
emotional distress claims. Plaintiff also argues the trial court erred by granting summary
disposition in favor of Charles and Cynthia on the civil conspiracy claim. We disagree.

                                  A. DEFAMATION CLAIM

       “The law of defamation lies at a crossroads with that of the First Amendment. The First
Amendment, of course, protects, in part, freedom of speech and freedom of the press.” Reighard
v ESPN, Inc, ___ Mich App ___, ___; ___ NW2d ___ (2022) (Docket No. 355053); slip op at 5.
“The First Amendment applies to the states by virtue of the Fourteenth Amendment. US Const,
Am XIV.” Id. at ___; slip op at 5 n 10. The following is required to establish defamation:
               (1) a false and defamatory statement concerning the plaintiff, (2) an
       unprivileged communication to a third party, (3) fault amounting at least to
       negligence on the part of the publisher, and (4) either actionability of the statement
       irrespective of special harm (defamation per se) or the existence of special harm
       caused by publication. [Hope-Jackson v Washington, 311 Mich App 602, 620; 877
       NW2d 736 (2015) (quotation marks and citation omitted).]

       Importantly, “[t]ruth is an absolute defense to a defamation claim. The rule applies even
when the person who allegedly has been defamed is a private citizen and the alleged defamer is
not a member of the media.” TM v MZ, 326 Mich App 227, 242; 926 NW2d 900 (2018) (quotation
marks and citations omitted).




                                                -4-
         A defamatory statement, by its very definition, is one that is false. To be considered
         defamatory, statements must assert facts that are provable as false. Generally,
         accusations of criminal activity are considered defamation per se under the law and
         so do not require proof of damage to the plaintiff’s reputation.

                 As an initial step, a trial court must determine whether a respondent’s
         statements were provable as false and therefore capable of defamatory meaning,
         because whether a statement is actually capable of defamatory meaning is a
         preliminary question of law for the court to decide[.] [Id. at 241 (quotation marks,
         citations, footnote, and alterations omitted).]

        In this case, Charles stated that a board member had been: (1) “charged with mortgage
fraud,” “conspiracy to commit false pretenses, and money laundering,” (2) was arrested on these
charges, (3) “was accused of conspiring with two others,” and (4) “faced up to 20 years in prison
on multiple charges . . . .” Evidence establishes, and plaintiff does not dispute, that she was
charged with multiple crimes in 2009. Specifically, plaintiff was charged with (1) using false
pretenses to defraud in the amount of $20,000 or more, (2) second-degree money laundering, (3)
conspiracy to commit a legal act in an illegal manner, and (4) false statements of financial
condition. Using false pretenses to defraud in the amount of $20,000 or more, second-degree
money laundering, and conspiracy to commit a legal act in an illegal manner are felonies, MCL
750.218(5)(a), MCL 750.411n(2), MCL 750.157a(a); and making a false statement of a financial
condition is a misdemeanor, MCL 750.219. Under certain circumstances, using false pretenses to
defraud in the amount of $20,000 or more carries a penalty of 20 years’ imprisonment. MCL
750.218(7)(a). Thus, Charles’s statements concerning plaintiff’s criminal charges and the length
of imprisonment she faced if convicted are true.

        Charles also referred to plaintiff as a “criminal.” This statement is also true because
plaintiff acknowledges she was convicted of a misdemeanor. While plaintiff notes her conviction
was set aside and Charles does not dispute this assertion, the fact that the misdemeanor conviction
was set aside does not change the fact that plaintiff was convicted of a crime. Indeed, the version
of MCL 780.6211 that was in effect at the time plaintiff’s misdemeanor conviction was set aside
stated in relevant part:
                 (1) Except as provided in this section, a person who is convicted of not more
         than 1 offense may file an application with the convicting court for the entry of an
         order setting aside 1 or more convictions as follows:

                                                * * *

                (b) Except as provided in subdivision (c), a person who is convicted of not
         more than 2 misdemeanor offenses and no other felony or misdemeanor offenses
         may petition the convicting court or the convicting courts to set aside 1 or both of
         the misdemeanor convictions.



1
    MCL 780.621 was later amended by 2020 PA 191 and 2021 PA 78.


                                                  -5-
         Thus, to qualify for a conviction to be set aside, a person must have been convicted of a
crime. While the general public may not have been aware of plaintiff’s misdemeanor conviction
after it was set aside, “[t]he department of state police” was required to “retain a nonpublic record
of the order setting aside [the] conviction and of the record of arrest, fingerprints, conviction, and
sentence . . . in the case to which the order . . . applie[d].” MCL 780.623(2). The “nonpublic
record” is required to be made available to certain individuals, agencies, and courts in certain
circumstances. See id. Therefore, even though plaintiff’s misdemeanor conviction was set aside,
the fact of the matter remains that plaintiff was convicted of a crime and a record of that crime
continues to exist.

        While the undisputed evidence establishes that Charles’s statements were true, plaintiff
argues the statements implied that plaintiff had been convicted of a felony. “A subset of the tort
of defamation is known as ‘defamation by implication.’ ” Reighard, ___ Mich App at ___; slip
op at 6-7.

       [S]uch a cause of action might succeed even without a direct showing of any actual
       literally false statements. Liability for defamation by implication may be imposed
       based not on what is affirmatively stated, but on what is implied when a defendant
       juxtaposes a series of facts so as to imply a defamatory connection between them,
       or creates a defamatory implication by omitting facts [such that] he may be held
       responsible for the defamatory implication. A defamation by implication stems not
       from what is literally stated, but from what is implied. [Id. at ___; slip op at 7
       (quotation marks and citations omitted).]

         When considering all of Charles’s statements, they do not imply that plaintiff was
convicted of a felony. Rather, Charles used the words “charged” and “accused” and referenced a
potential penalty plaintiff faced if convicted. While Charles referred to plaintiff as a “criminal,”
this reference was only used once. The reader could have inferred that Charles was calling plaintiff
a criminal because she had been charged with several crimes, as opposed to plaintiff being
convicted of a felony. Because the undisputed evidence establishes that Charles’s statements were
true and did not imply plaintiff had been convicted of a felony, the trial court properly granted
summary disposition in favor of Charles on the defamation claim.

                   B. PUBLIC DISCLOSURE OF PRIVATE FACTS CLAIM

        In order “to prove invasion of privacy through the public disclosure of private facts, a
plaintiff must show (1) the disclosure of information (2) that is highly offensive to a reasonable
person and (3) that is of no legitimate concern to the public.” Doe v Henry Ford Health Sys, 308
Mich App 592, 597; 865 NW2d 915 (2014) (quotation marks and citation omitted). Importantly,
“[t]he information revealed must relate to the individual’s private as opposed to public life.
Liability will not be imposed for giving publicity to matters that are already of public record or
otherwise open to the public.” Id. at 597-598 (quotation marks and citations omitted).

       Plaintiff argues that Charles exposed private facts in the February 2019 Facebook post
because, at the time Charles made the Facebook post, plaintiff’s misdemeanor conviction had
already been set aside. Plaintiff argues that Charles obtained the information through Cynthia,
who obtained information about plaintiff’s criminal history through “a criminal LEIN search of


                                                 -6-
Plaintiff.” However, in so arguing, plaintiff disregards the Wayne County register of actions and
the news articles, which all outlined plaintiff’s criminal charges. Plaintiff presented no evidence
supporting that these materials were not accessible to the general public. Indeed, on appeal,
plaintiff notes “[a]pparently, the Wayne County Circuit Court, had a public record of the charges
against the Plaintiff . . . .” Consequently, the undisputed evidence establishes that Charles
referenced “matters that [were] already of public record or otherwise open to the public.” See
Doe, 308 Mich App at 598 (quotation marks and citation omitted). Because liability cannot be
imposed, summary disposition was proper. See id.

                     C. FALSE-LIGHT INVASION OF PRIVACY CLAIM

        To establish a claim for false-light invasion of privacy, a plaintiff must prove “the
defendant broadcast to the public in general, or to a large number of people, information that was
unreasonable and highly objectionable by attributing to the plaintiff characteristics, conduct, or
beliefs that were false and placed the plaintiff in a false position.” Puetz v Spectrum Health Hosps,
324 Mich App 51, 69; 919 NW2d 439 (2018) (quotation marks and citation omitted). “[M]alice
is an element of false-light invasion of privacy, regardless of whether the plaintiff is a public or
private figure.” Foundation For Behavioral Resources v WE Upjohn Unemployment Trustee
Corp, 332 Mich App 406, 413; 957 NW2d 352 (2020). Additionally, “the defendant must have
known of or acted in reckless disregard as to the falsity of the publicized matter and the false light
in which the plaintiff would be placed.” Id. at 410 (quotation marks and citation omitted).

       In this case, the undisputed evidence does not support that plaintiff was placed in a false
light. As already discussed in detail, the statements made in the February 2019 Facebook post
were true and did not imply plaintiff had been convicted of a felony. The fact that plaintiff’s
misdemeanor conviction was set aside in December 2017 does not change the fact that plaintiff
was charged with three felonies and a misdemeanor in 2009. Consequently, a genuine issue of
material fact does not exist as to whether Charles “attribut[ed] to . . . plaintiff characteristics” or
“conduct . . . that were false and placed the plaintiff in a false position.” Puetz, 324 Mich App at
69 (quotation marks and citation omitted). Summary disposition in favor of Charles was therefore
proper on the false-light claim.

           D. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS CLAIM

        “To establish a claim of intentional infliction of emotional distress, a plaintiff must prove
the following elements: (1) extreme and outrageous conduct, (2) intent or recklessness, (3)
causation, and (4) severe emotional distress.” Hayley v Allstate Ins Co, 262 Mich App 571, 577;
686 NW2d 273 (2004) (quotation marks and citation omitted).
             It is for the trial court to initially determine whether the defendant’s conduct
       may reasonably be regarded as so extreme and outrageous as to permit recovery.
       But where reasonable individuals may differ, it is for the jury to determine if the
       conduct was so extreme and outrageous as to permit recovery. [Id.]

       “Liability does not extend to mere insults, indignities, threats, annoyances, petty
oppressions, or other trivialities.” Doe v Mills, 212 Mich App 73, 91; 536 NW2d 824 (1995).
“The test to determine whether a person’s conduct was extreme and outrageous is whether



                                                 -7-
recitation of the facts of the case to an average member of the community would arouse his
resentment against the actor, and lead him to exclaim, ‘Outrageous!’ ” Lewis v LeGrow, 258 Mich
App 175, 196; 670 NW2d 675 (2003) (quotation marks and citations omitted). This test is a
demanding one. Indeed, the necessary threshold for establishing conduct is extreme and
outrageous has been described as “formidable.” Atkinson v Farley, 171 Mich App 784, 788-789;
431 NW2d 95 (1988).

               It has not been enough that the defendant has acted with an intent which is
       tortious or even criminal, or that he has intended to inflict emotional distress, or
       even that his conduct has been characterized by malice, or a degree of aggravation
       which would entitle the plaintiff to punitive damages for another tort. Liability has
       been found only where the conduct has been so outrageous in character, and so
       extreme in degree, as to go beyond all possible bounds of decency, and to be
       regarded as atrocious, and utterly intolerable in a civilized community. [Id. at 789
       (quotation marks and citation omitted).]

        In this case, plaintiff’s intentional infliction of emotional distress claim is based on
Charles’s 2019 Facebook post, which contained information that plaintiff had been charged with
multiple crimes, including several felonies. We fail to see how Charles’s posting goes “beyond
all possible bounds of decency” so as to be “regarded as atrocious, and utterly intolerable in a
civilized community.” See id. Indeed, plaintiff was charged with multiple felonies and a
misdemeanor in 2009, and plaintiff ultimately pleaded guilty to a misdemeanor. The information
was publicly available through the online news articles and through the Wayne County register of
actions. While plaintiff notes that her misdemeanor conviction was set aside and Charles does not
challenge this, the fact of the matter remains that plaintiff was charged with several felonies.
Additionally, while members of the board likely would have been able to determine that plaintiff
was the individual Charles was referring to in the post, Charles did not refer to plaintiff by name.
A question of fact did not exist as to whether Charles exhibited extreme and outrageous conduct.
Rather, the trial court properly concluded that Charles’s statements essentially amount to “mere
insults, indignities, . . . annoyances, petty oppressions, or other trivialities,” and such statements
are not actionable. See Doe, 212 Mich App at 91.2




2
  We note that plaintiff devotes a significant portion of her brief on appeal to arguing that Cynthia
obtained information about plaintiff’s criminal history by illegally searching the LEIN system.
However, plaintiff only named Charles as a defendant in case number 20-002929-CZ. Therefore,
Cynthia’s alleged actions are irrelevant for purposes of determining whether summary disposition
was proper on the defamation, public disclosure of private facts, false light, and intentional
infliction of emotional distress claims. Indeed, “[a] party is bound by [his or her] pleadings, and
it is not permissible to litigate issues or claims that were not raised in the complaint.” Bailey v
Antrim Co, ___ Mich App ___, ___; ___ NW2d ___ (2022) (Docket No. 357838); slip op at 6
(quotation marks and citation omitted; second alteration in original). Thus, we did not consider
Cynthia’s alleged illegal acts when analyzing whether summary disposition in favor of Charles
was proper.



                                                 -8-
                                 E. CIVIL CONSPIRACY CLAIM

        “A civil conspiracy is a combination of two or more persons, by some concerted action, to
accomplish a criminal or unlawful purpose, or to accomplish a lawful purpose by criminal or
unlawful means.” Swain v Morse, 332 Mich App 510, 530; 957 NW2d 396 (2020) (quotation
marks and citation omitted). “In addition, to establish a concert-of-action claim, a plaintiff must
prove that all defendants acted tortiously pursuant to a common design that caused harm to the
plaintiff. For both civil conspiracy and concert of action, the plaintiff must establish some
underlying tortious conduct.” Urbain v Beierling, 301 Mich App 114, 132; 835 NW2d 455 (2013)
(quotation marks and citations omitted).

        In this case, plaintiff alleged that Charles and Cynthia “conspired to defame and otherwise
slander . . . Plaintiff by publishing Plaintiff’s prior criminal charges . . . through the use of social
media published to members of the Woodcreek Park Homeowner’s Association.” Plaintiff further
alleged that Charles and Cynthia conspired to invade her privacy and intentionally inflict emotional
distress upon plaintiff. However, as already discussed in detail above, summary disposition on the
defamation, public disclosure of private facts, false light, and intentional infliction of emotional
distress claims was proper because the information published by Charles was true and was a matter
of public record. Thus, because plaintiff failed to create a genuine issues of material fact to sustain
these claims, plaintiff cannot rely on these torts to support her civil conspiracy claim.

         Plaintiff also alleged that Cynthia violated MCL 28.214, MCL 752.794, MCL 752.795,
and MCL 752.796, and appears to suggest that Charles conspired with her to violate these statutes.
While violation of a statute can factor “into a common-law negligence cause of action,” plaintiff
does not provide authority to support that a violation of these statutes would constitute actionable
torts. Randall v Mich High Sch Athletic Ass’n, 334 Mich App 697, 717; 965 NW2d 690 (2020).
Additionally, “generally speaking, a plaintiff cannot make a viable claim for money damages based
strictly on violation of a statute unless the Legislature provides for a private statutory cause of
action.” Id. “[A] plaintiff has no private cause of action to enforce [a statutory] right unless (1) the
statute expressly creates a private cause of action, or (2) a cause of action can be inferred from the
fact that the statute provides no adequate means of enforcement of its provisions.” Lane v
KinderCare Learning Ctrs, 231 Mich App 689, 695-696; 588 NW2d 715 (1998).

        In this case, plaintiff fails to explain or rationalize how violations of these statutes would
create actionable torts or how she has a private cause of action under any of the listed statutes.
Plaintiff also does not explain or rationalize how Cynthia violated the statutes. Instead, plaintiff
argues in a cursory manner that the statutes were violated. Parties “may not merely announce
[their] position and leave it to this Court to discover and rationalize the basis for [their] claims, . .
. nor may [parties] give issues cursory treatment with little or no citation of supporting authority.”
Houghton ex rel Johnson v Keller, 256 Mich App 336, 339; 662 NW2d 854 (2003). Consequently,
because plaintiff merely announced her position without providing binding authority or
meaningful analysis, the argument is abandoned and need not be considered by this Court. See id.
Nonetheless, to the extent we have considered the argument, we conclude that plaintiff cannot rely
on MCL 28.214, MCL 752.794, MCL 752.795, and MCL 752.796 to support her civil conspiracy
claim because plaintiff does not have private causes of action under those statutes. Consequently,
the trial court properly granted summary disposition on plaintiff’s civil conspiracy claim. See
Smith Living Trust v Erickson Retirement Communities, 326 Mich App 366, 395-396; 928 NW2d


                                                  -9-
227 (2018) (holding that the trial court properly granted the defendants’ motion for summary
disposition when the plaintiff failed to provide sufficient evidence of a separate actionable tort).3

       In light of our conclusions, the remainder of the parties’ arguments on appeal are rendered
moot and we decline to address them. See Attorney General v Pub Serv Comm, 269 Mich App
473, 485; 713 NW2d 290 (2005).

       Affirmed.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Kristina Robinson Garrett




3
  Plaintiff states on appeal that discovery was still open when the trial court granted the motions
for summary disposition. However, plaintiff does not explain or rationalize this argument or cite
supporting authority. Moreover, plaintiff fails to explain or rationalize how further discovery
would have uncovered factual support for plaintiff’s positions. Because plaintiff merely
announced her position without providing binding authority or meaningful analysis, the argument
is abandoned and need not be considered. See Houghton ex rel Johnson, 256 Mich App at 339.


                                                -10-